NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   JAMES PIERRE WILLIAMS, Petitioner.

                         No. 1 CA-CR 17-0098 PRPC
                              FILED 1-16-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-129509-002
       The Honorable Christine E. Mulleneaux, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

James Pierre Williams, Florence
Petitioner

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent
                            STATE v. WILLIAMS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge James P. Beene, Judge Randall M. Howe and Judge Kent E.
Cattani delivered the following decision.


PER CURIAM:

¶1            Petitioner James Pierre Williams seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Petitioner’s second
petition for post-conviction relief.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2